Kane, J.
Appeal from an order of the Court of Claims (Murray, J.), entered April 4, 1984, which denied claimant’s application pursuant to Court of Claims Act § 10 (6) for permission to file a late claim.
In February 1984, claimant moved pursuant to Court of Claims Act § 10 (6) for permission to file a late notice of claim. This claim was based on the State’s alleged negligent construction and/or maintenance of a culvert and ditch along Route 29A in the Town of Caroga, Fulton County. This negligence, claimant maintains, has caused flooding on her property which has resulted in rot and decay of her home.
The State opposed claimant’s application, asserting it could not be granted since her application was not made within the applicable Statute of Limitations (see, Court of Claims Act § 10 [6]). The Court of Claims agreed with this contention and, accordingly, denied claimant’s application. This appeal ensued.
On appeal, claimant contends that the State’s negligence is of a continuing nature. However, claimant herself has admitted that the damage was done prior to Route 29A being blacktopped in 1976. In view of the fact that claimant was aware of her problem more than three years prior to the filing of this application, the Court of Claims denial of claimant’s application must be affirmed (see, Chartrand v State of New York, 46 AD2d 942).
Order affirmed, without costs. Mahoney, P. J., Kane, Main, Casey and Harvey, JJ., concur.